 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TAYLOR GAMINO,                                     Case No. 1:18-cv-00391-LJO-SAB

12                  Plaintiff,                          ORDER DIRECTING CLERK OF THE
                                                        COURT TO ISSUE NEW CIVIL CASE
13          v.                                          DOCUMENTS

14   YOSEMITE COMMUNITY COLLEGE
     DISTRICT, et al.,
15
                    Defendants.
16

17

18          Plaintiff has filed a complaint in this action that has been screened and found to state a

19 cognizable claim.      On January 2, 2019, Defendants filed an answer to the complaint.

20 Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to issue civil

21 new case documents.

22
     IT IS SO ORDERED.
23

24 Dated:     January 3, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                    1
